      Case 2:20-cv-00315-RMP      ECF No. 26    filed 12/29/20   PageID.156 Page 1 of 3




 1

 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 3
                                                                    Dec 29, 2020
                                                                        SEAN F. MCAVOY, CLERK
 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    THEODORE FRANCIS STEWART,
                                                   NO: 2:20-CV-00315-RMP
 8                              Petitioner,
                                                   ORDER DISMISSING PETITION AS
 9          v.                                     TIME-BARRED

10    DAN WHITE,

11                              Respondent.

12

13         By Order filed November 18, 2020, the Court directed Petitioner Theodore

14   Francis Stewart to submit a Fourth Amended Petition for Writ of Habeas Corpus

15   Pursuant to 28 U.S.C. § 2254 that includes sufficient facts to establish federal

16   subject-matter jurisdiction by December 18, 2020. ECF No. 24. Petitioner has not

17   filed a Fourth Amended Petition as directed, and the single-page letter received by

18   the Court on December 15, 2020, does not cure the deficiencies identified in the

19   Third Amended Petition. ECF No. 25.

20         In its Second Order to Amend Petition, this Court found that it was unclear

21   from the face of the Third Amended Petition whether Petitioner had fully


     ORDER DISMISSING PETITION AS TIME-BARRED -- 1
          Case 2:20-cv-00315-RMP    ECF No. 26    filed 12/29/20   PageID.157 Page 2 of 3




 1   exhausted his grounds for federal habeas corpus relief by presenting each claim to

 2   the highest state court. ECF No. 24 at 5. This Court also determined that

 3   Petitioner’s federal habeas corpus petition was not timely, and he failed to present

 4   any facts demonstrating that the limitation period should be statutorily or equitably

 5   tolled. Id. at 5, 7–8.

 6            Despite the opportunity to amend his petition to demonstrate an equitable

 7   basis to toll the running of the federal limitations period, Petitioner has failed to

 8   file a Fourth Amended Petition. Accordingly, the Court finds that Petitioner’s

 9   federal habeas petition is not timely and there is no basis to toll the onset of the

10   limitations period.

11            Therefore, for the reasons set forth above and in this Court’s Second Order

12   to Amend Petition, ECF No. 24, IT IS ORDERED that the Third Amended

13   Petition is DISMISSED with prejudice as time-barred under 28 U.S.C. § 2244(d).

14            IT IS SO ORDERED. The District Court Clerk shall enter this Order, enter

15   judgment in favor of Respondent and against Petitioner, forward copies to

16   Petitioner, and CLOSE the file. The Court further certifies that, pursuant to 28

17   //

18   //

19   //

20

21


     ORDER DISMISSING PETITION AS TIME-BARRED -- 2
      Case 2:20-cv-00315-RMP      ECF No. 26    filed 12/29/20   PageID.158 Page 3 of 3




 1   U.S.C. § 1915(a)(3), an appeal from this decision could not be taken in good faith,

 2   and there is no basis upon which to issue a certificate of appealability. 28 U.S.C. §

 3   2253(c); Fed. R. App. P. 22(b).

 4         DATED December 29, 2020.

 5
                                                s/ Rosanna Malouf Peterson
 6                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER DISMISSING PETITION AS TIME-BARRED -- 3
